Exhibit 3.1 STATE OF NEW YORK DEPARTMENT OF STATE I hereby certify that the annexed copy has been compared with the original document in the custody of the Secretary of State and that the same is a true copy of said original. WITNESS my hand and official seal of the Department of State, at the city of Albany, on August 31, 2010 Daniel E. Shapiro First Deputy Secretay of State 1 Certificate of Merger of Surge Components Inc., a New York corporation into Surge Components, Inc., a Nevada corporation Under Section 907 of the Business Corporation Law It is hereby certified, upon behalf of each of the constituent corporations herein named, as follows: FIRST: The Board of Directors of each of the constituent corporations has duly adopted a plan of merger setting forth the terms and conditions of the merger of said corporations. SECOND: The name of the foreign constituent corporation, which is to be the surviving corporation, and which is hereinafter sometimes referred to as the "surviving constituent corporation", is Surge Components, Inc. The jurisdiction of its incorporation is Nevada; and the date of its incorporation therein is June 11, 2010. No Application for Authority in the State of New York of the surviving constituent corporation to transact business as a foreign corporation therein was filed by the Department of State of the State of New York; and it is not to do business in the State of New York until an Application for Authority shall have been filed by the Department of State of the State of New York. THIRD: The name of the domestic constituent corporation, which is being merged into the surviving constituent corporation, and which is hereinafter sometimes referred to as the "merged constituent corporation" is Surge Components Inc. The date upon which its certificate of incorporation was filed by the Department of State is November 24, 1981. FOURTH: As to each constituent corporation, the plan of merger sets forth the designation and number of outstanding shares of each class and series, the specification of the classes and series entitled to vote on the plan of merger, and the specification of each class.and series entitled to vote as a class on the plan of merger, as follows: 2 Surge Components Inc. (a New York corporation) Designation of each outstanding class and series of shares Number of outstanding shares of each class Designation of class and series entitled to vote Classes and series entitled to voteas a class Common Stock Common Common Preferred Stock None None [if number of any outstanding shares is subject to change prior to effective date of merger, state the manner in which the plan of merger sets forth how such change may occur.] Surge Components Inc. (a Nevada corporation) Designation of each outstanding class and series of shares Number of outstanding shares of each class Designation of class and series entitled to vote Classes and series entitled to voteas a class Common
